             Case 2:19-bk-24804-VZ                     Doc 339        Filed 02/17/20           Entered 02/17/20 14:12:34    Desc
                                                 Main Document
                                        UNITED STATES          Page
                                                       DEPARTMENT OF 1 of 19
                                                                     JUSTICE
                                         OFFICE OF THE UNITED STATES TRUSTEE
                                             CENTRAL DISTRICT OF CALIFORNIA

In Re:                                                                      CHAPTER 11 (NON-BUSINESS)

    YUETING JIA,                                                            Case Number:                     2:19-bk-24804-VZ
                                                                            Operating Report Number:
                                                           Debtor(s).       For the Month Ending:                          Jan-20


                                          I. CASH RECEIPTS AND DISBURSEMENTS
                                                      A.(GENERAL ACCOUNT*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                               145,580.62

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                     30,707.31
ACCOUNT REPORTS


3. BEGINNING BALANCE:                                                                                                 114,873.31

4. RECEIPTS DURING CURRENT PERIOD                                                                                      28,154.65
    See ** below
5. BALANCE:                                                                                                           143,027.96


6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD                                                                     12,180.93


7. ENDING BALANCE:                                                                                                    130,847.03


8. General Account Number(s):                                                                         7987


    Depository Name & Location:                                              Wells Fargo Bank
                                                                             1403 Sartori Ave, Torrance, CA 90501



* All receipts must be deposited into the general account.
** Debtor's sources ofincome include W2 income from Faraday Future($25,000 bi monthly - gross)
   and from Warmtime, Inc., from whom Debtor receives rental income for the sublease of real
   property located at 7 Marguerite Dr., Rancho Palos Verdes, CA 90275; 11 Marguerite Dr., Rancho
   Palos Verdes, CA 90275; 15 Marguerite Dr., Rancho Palos Verdes, CA 90275; and 19 Marguerite Dr.,
    Rancho Palos Verdes, CA 90275
    Rent for these properties has been prepaid through May 2020




                                                                          Page 1 of 8
Case 2:19-bk-24804-VZ   Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34   Desc
                         Main Document    Page 2 of 19
Case 2:19-bk-24804-VZ   Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34   Desc
                         Main Document    Page 3 of 19
Case 2:19-bk-24804-VZ   Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34   Desc
                         Main Document    Page 4 of 19
Case 2:19-bk-24804-VZ   Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34   Desc
                         Main Document    Page 5 of 19
Case 2:19-bk-24804-VZ   Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34   Desc
                         Main Document    Page 6 of 19
Case 2:19-bk-24804-VZ   Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34   Desc
                         Main Document    Page 7 of 19
Case 2:19-bk-24804-VZ   Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34   Desc
                         Main Document    Page 8 of 19
Case 2:19-bk-24804-VZ   Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34   Desc
                         Main Document    Page 9 of 19
Case 2:19-bk-24804-VZ   Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34   Desc
                         Main Document    Page 10 of 19
         Case 2:19-bk-24804-VZ                        Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34                                                 Desc
                                                       Main Document    Page 11 of 19
Wells Fargo Everyday Checking
January 31, 2020        ■    Page 1 of 4




                                                                                                           Questions?
YUETING JIA                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESION
CH11 CASE #19-24804 (CCA)                                                                                    1-800-742-4932
7 MARGUERITE DR                                                                                              TTY: 1-800-877-4833
RANCHO PALOS VERDES CA 90275-4476                                                                            En español: 1-877-727-2932

                                                                                                                    1-800-288-2288 (6 am to 7 pm PT, M-F)

                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit          ✓
                                                                                                           Online Bill Pay                Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking                 Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Activity summary                                                                                           Account number:              7987
       Beginning balance on 1/1                                     $114,873.31                            YUETING JIA
       Deposits/Additions                                             28,154.65                            DEBTOR IN POSSESION
                                                                                                           CH11 CASE #19-24804 (CCA)
       Withdrawals/Subtractions                                      - 12,180.93
                                                                                                           California account terms and conditions apply
       Ending balance on 1/31                                      $130,847.03
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (114)
      Sheet Seq = 0138627
      Sheet 00001 of 00002
       Case 2:19-bk-24804-VZ                     Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34                           Desc
                                                  Main Document    Page 12 of 19
January 31, 2020   ■    Page 2 of 4




Transaction history

                        Check                                                                    Deposits/   Withdrawals/     Ending daily
     Date              Number Description                                                        Additions   Subtractions         balance
     1/2                      Purchase authorized on 12/30 Starbucks Store 05 Rolling Hills CA                      13.95
                              S309364843872933 Card 6155
     1/2                      Purchase authorized on 12/31 Sq *Ko Ryu Ramen Torrance CA                            68.16
                              S389365748120249 Card 6155
     1/2                      Purchase authorized on 12/31 Palos Verdes Bowl Torrance CA                           45.00
                              S469365799748831 Card 6155
     1/2                      Purchase authorized on 12/31 Pp*Felix Design St Palos Verdes                         60.00
                              CA S469365848788843 Card 6155
     1/2                      Purchase authorized on 12/31 Starbucks Store 05 Rolling Hills CA                     14.25
                              S469365854296256 Card 6155
     1/2                      Purchase authorized on 12/31 Chun LA Hao Chong Temple City                          167.73       114,504.22
                              CA S460001145162924 Card 6155
     1/6                      Purchase authorized on 01/02 76 - DBA United PA Wilmington                           50.86
                              CA S380003117726723 Card 6155
     1/6                      Purchase authorized on 01/03 Boiling Point Gard Gardena CA                           95.84       114,357.52
                              S580003834806610 Card 6155
     1/7                      Purchase authorized on 01/06 CA Sos Bpd Los Ang Los Angeles                          86.00       114,271.52
                              CA S580006694017218 Card 6155
     1/8                      Purchase authorized on 01/06 LA City Parking ME Los Angeles CA                       13.00       114,258.52
                              S580006681215174 Card 6155
     1/9                      Purchase authorized on 01/08 Pho So 1 Gardena CA                                     57.12
                              S300008766729071 Card 6155
     1/9                 1008 Check                                                                              9,479.34      104,722.06
     1/13                     Purchase authorized on 01/10 Consulate General Los Angeles CA                        132.00      104,590.06
                              S380010638638130 Card 6155
     1/15                     Faraday & Future Direct Dep 200115 661047210850Xt9                 14,052.33                     118,642.39
                              Jia,Yueting
     1/17                     Purchase authorized on 01/15 Boiling Point Gard Gardena CA                           59.27       118,583.12
                              S580015788329945 Card 6155
     1/21                     Purchase authorized on 01/17 Tst* It S Boba Tim Gardena CA                             6.02
                              S460017771413548 Card 6155
     1/21                     Purchase authorized on 01/17 Boiling Point Gard Gardena CA                           45.19
                              S580017815227796 Card 6155
     1/21                     Purchase authorized on 01/17 Shell Oil 57442712 Torrance CA                          49.53
                              S460018028633586 Card 6155
     1/21                     Purchase authorized on 01/17 Tous Les Jours Torrance CA                                9.50
                              S580018056816229 Card 6155
     1/21                     Purchase authorized on 01/17 H Mart - Torrance Torrance CA                           48.67       118,424.21
                              S380018068055727 Card 6155
     1/22                     Purchase authorized on 01/21 Pho Kobe Torrance CA                                    33.58
                              S380021772221267 Card 6155
     1/22                1009 Check                                                                               650.00       117,740.63
     1/24                     Purchase authorized on 01/22 Tea Station Garden Gardena CA                           66.00
                              S460022740333765 Card 6155
     1/24                     Purchase authorized on 01/23 H Mart - Torrance Torrance CA                           44.38       117,630.25
                              S300024078946562 Card 6155
     1/27                     Purchase authorized on 01/23 Tous Les Jours Torrance CA                                4.75
                              S380024080731162 Card 6155
     1/27                     Purchase authorized on 01/23 Swan Thai Rpv Rancho Palos CA                          324.16
                              S580024155973072 Card 6155
     1/27                     Purchase authorized on 01/25 Equinox #705 8663326549 CA                             305.29
                              S580025827361737 Card 6155
     1/27                     Recurring Payment authorized on 01/25 Regal Cinemas Mobi                             97.65       116,898.40
                              877-835-5734 TN S460025855268957 Card 6155
     1/31                     Faraday & Future Direct Dep 200131 931313648772Xt9                 14,102.32
                              Jia,Yueting
         Case 2:19-bk-24804-VZ                       Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34                                              Desc
                                                      Main Document    Page 13 of 19
January 31, 2020       ■     Page 3 of 4




Transaction history (continued)

                             Check                                                                              Deposits/         Withdrawals/         Ending daily
       Date                 Number Description                                                                  Additions         Subtractions             balance
       1/31                        Purchase authorized on 01/29 Boiling Point Gard Gardena CA                                            40.29
                                   S580029767526513 Card 6155
       1/31                        Purchase authorized on 01/29 Boiling Point Gard Gardena CA                                           113.40          130,847.03
                                   S580029772554303 Card 6155
       Ending balance on 1/31                                                                                                                          130,847.03
       Totals                                                                                                 $28,154.65           $12,180.93

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written           (checks listed are also displayed in the preceding Transaction history)

       Number               Date               Amount         Number            Date                Amount
       1008                 1/9                9,479.34       1009              1/22                 650.00


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 01/01/2020 - 01/31/2020                                                Standard monthly service fee $10.00                You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period


                                                                                                                                                                3
       Have any ONE of the following account requirements


                                                                                                                                                                3
         · Minimum daily balance                                                                                    $1,500.00                    $104,590.06    ✔



                                                                                                                                                                3
         · Total amount of qualifying direct deposits                                                                $500.00                      $28,154.65    ✔

         · Total number of posted debit card purchases or posted debit card payments of                                    10                             27    ✔

           bills in any combination
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card

       Monthly service fee discount(s) (applied when box is checked)
       Age of primary account owner is 17 - 24 ($10.00 discount)
       RC/RC
                                                                            3




     Sheet Seq = 0138628
     Sheet 00002 of 00002
         Case 2:19-bk-24804-VZ                       Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34                                            Desc
                                                      Main Document    Page 14 of 19
January 31, 2020       ■   Page 4 of 4




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                   Total   $                           + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total   $                           -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved
         Case 2:19-bk-24804-VZ                        Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34                                                 Desc
                                                       Main Document    Page 15 of 19
Wells Fargo Everyday Checking
January 31, 2020        ■    Page 1 of 3




                                                                                                           Questions?
YUETING JIA                                                                                                Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESION
CH11 CASE #19-24804 (CCA)                                                                                    1-800-742-4932
7 MARGUERITE DR                                                                                              TTY: 1-800-877-4833
RANCHO PALOS VERDES CA 90275-4476                                                                            En español: 1-877-727-2932

                                                                                                                    1-800-288-2288 (6 am to 7 pm PT, M-F)

                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking           ✓     Direct Deposit
                                                                                                           Online Bill Pay          ✓     Auto Transfer/Payment
                                                                                                           Online Statements        ✓     Overdraft Protection
                                                                                                           Mobile Banking           ✓     Debit Card
                                                                                                           My Spending Report       ✓     Overdraft Service




Activity summary                                                                                           Account number:              7979
       Beginning balance on 1/1                                         $995.00                            YUETING JIA
       Deposits/Additions                                                   0.00                           DEBTOR IN POSSESION
                                                                                                           CH11 CASE #19-24804 (CCA)
       Withdrawals/Subtractions                                          - 10.00
                                                                                                           California account terms and conditions apply
       Ending balance on 1/31                                           $985.00
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (114)
      Sheet Seq = 0138625
      Sheet 00001 of 00002
         Case 2:19-bk-24804-VZ                      Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34                                              Desc
                                                     Main Document    Page 16 of 19
January 31, 2020       ■    Page 2 of 3




Transaction history

                            Check                                                                               Deposits/         Withdrawals/         Ending daily
       Date                Number Description                                                                   Additions         Subtractions             balance
       1/31                       Monthly Service Fee                                                                                    10.00              985.00
       Ending balance on 1/31                                                                                                                                 985.00
       Totals                                                                                                       $0.00               $10.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 01/01/2020 - 01/31/2020                                                Standard monthly service fee $10.00               You paid $10.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period

                                                                                                                                                                3
       Have any ONE of the following account requirements


                                                                                                                                                                3
         · Minimum daily balance                                                                                    $1,500.00                      $995.00


                                                                                                                                                                3
         · Total amount of qualifying direct deposits                                                                $500.00                         $0.00
         · Total number of posted debit card purchases or posted debit card payments of                                    10                            0
           bills in any combination
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card

       Monthly service fee discount(s) (applied when box is checked)
       Age of primary account owner is 17 - 24 ($10.00 discount)
       RC/RC
                                                                            3
         Case 2:19-bk-24804-VZ                       Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34                                            Desc
                                                      Main Document    Page 17 of 19
January 31, 2020        ■    Page 3 of 3




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                      Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                    Total    $                         + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description               Amount




                    Total    $                         -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




      Sheet Seq = 0138626
      Sheet 00002 of 00002
        Case 2:19-bk-24804-VZ                     Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34                                      Desc
                                                   Main Document    Page 18 of 19
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): MONTHLY OPERATING REPORT NO. 4 [January
2020] will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 17, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 17, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA PERSONAL DELIVERY
 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  February 17, 2020              Nancy H. Brown                                                  /s/ Nancy H. Brown
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327617.1 46353/002
      Case 2:19-bk-24804-VZ
                       Doc 339 Filed 02/17/20 Entered 02/17/20 14:12:34                                                             Desc
                        Main Document    Page 19 of 19
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

            Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
            Jerrold L Bregman ecf@bg.law, jbregman@bg.law
            Jeffrey W Dulberg jdulberg@pszjlaw.com
            Stephen D Finestone sfinestone@fhlawllp.com
            Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
            Ben H Logan blogan@omm.com
            David W. Meadows david@davidwmeadowslaw.com
            Kelly L Morrison kelly.l.morrison@usdoj.gov
            Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
            Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
            Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
            Benjamin Taylor btaylor@taylorlawfirmpc.com
            United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
            Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327617.1 46353/002
